DETAILED ACTION
		This Office action is in response to Amendment/Request for reconsideration filed on August 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on January 18, 2022 in the Notice of Appeal, have been fully considered and are persuasive.  The previous rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1,4-5,7-13,15-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a hysteresis controller configured to drive the first electronic switch based on a current measurement signal representing a current through the inductor, a first threshold signal, and a second threshold signal; an operating point controller comprising a look-up table, and configured to detect an operating point of the at least one converter stage and to generate the first threshold signal and the second threshold signal based on the detected operating point and the look-up table” in combination with all other claim limitations. Claims 4-5, 7-12 and 21 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 13, the prior art of record fails to disclose or suggest “selecting a first threshold and a second threshold based on the detected operating point and a look-up table” in combination with all other claim limitations. Claims 15-16 and 23 depend directly or indirectly from claim 13, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 17, the prior art of record fails to disclose or suggest “finding an optimum switching frequency of an electronic switch in a power converter stage of a power converter circuit at each of a plurality of different operating points; sensing a current through an inductor connected in series with the electronic switch; in each operating point, at the optimum switching frequency, detecting a maximum current through the inductor and a minimum current through the inductor, and storing the maximum current through the inductor and the minimum current through the inductor in a look-up table” in combination with all other claim limitations. Claims 18-21 depend directly or indirectly from claim 17, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838